Dissenting.
I respectfully dissent from the majority’s view that the evidence was insufficient as a matter of law to sustain the conviction. Torres was not merely present at the scene of the crime, the crime waited for him to arrive.
Our role is to view the evidence at trial in the light most favorable to the government to determine whether a rational jury could have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 448 U.S. 807, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). While we all agree that the evidence established that on February 11, 1999, Uribe sold 124 grams of heroin to Pagel and that Torres was “in the vicinity,” we part company over the issue of whether the deal was made at Torres’ direction. The majority ignores the key evidence that tied Torres to the crime: the sequence of pager messages between Uribe and Torres.
Two weeks before the sale, on January 27, 1999, Uribe offered to sell cocaine to Pagel. Pagel, however, asked Uribe for methamphetamine or heroin. Uribe responded that he would have to “check with his supplier.” At 3:41 p.m. that afternoon, Uribe called defendant Torres’ pager. Ur-ibe paged Torres again at 4:36 p.m. on January 27, and three times on January 28, 1999. On January 30, 1999, Uribe began paging Pagel. He tried to reach him by pager six times between 5:00 p.m. and 9:52 p.m. Pagel did not return the call until the following day at approximately 3:05 p.m. During this conversation, Pagel told Uribe he was interested in receiving a sample of heroin and methamphetamine. Uribe informed Pagel that “he would have to check and get back” with him. The next day, February 2, 1999, Uribe paged Torres 10 times; on February 3, 1999, Uribe paged Torres twice in the morning, and then Uribe began to page Pagel.
Uribe finally spoke with Pagel at approximately 11:00 a.m. on February 3rd. Uribe told Pagel that he had located a source of heroin and methamphetamine. Pagel and Uribe agreed to meet that day at the Carl’s Junior restaurant located off the Green River Road exit of the 91 Freeway in Corona, California. At approximately 1:30 p.m., in response to a page, Pagel called Uribe, who confirmed that he would meet Pagel at the Carl’s Junior restaurant in an hour. Uribe and co-defendant Summers arrived at the restaurant in a brown truck. Pagel walked over to the truck, stood near the passenger side of the vehicle, and Uribe gave Pagel a sample of heroin.
Pagel next spoke with Uribe on the afternoon of February 9,1999. Uribe asked Pagel if his people were interested in purchasing the heroin. Pagel responded that he wanted to purchase ten “pieces” of the *824heroin.1 Uribe said he would let Pagel know whether or not Uribe could obtain the ten pieces. Uribe paged Torres at 4:28 p.m., and then paged Pagel two minutes later. Pagel, however, did not return the page.
The next day, on February 10, 1999, Uribe again paged Pagel. At approximately 1:25 p.m., Pagel called Uribe back and told him that the money for the heroin would arrive the following day or the day after. Uribe told Pagel to let him know as soon as the money arrived. Uribe then paged Torres at 3:53 p.m.
On February 11, 1999, at approximately 10:30 a.m., Pagel called Uribe and told him that the “buyers” were coming from Las Vegas, Nevada, but that they only wanted five pieces of heroin instead of ten. Uribe responded that “he was going to have to cheek with him,” apparently referring to his heroin supplier. Pagel proposed paying between $4,250 and $4,500 for the five pieces of heroin. Uribe again responded that he would “have to see what he says.” Pagel told Uribe that if Uribe’s supplier agreed to the price of $900 per piece of heroin, Uribe should page Pagel and leave the code “999.” Immediately following this conversation, at 10:48 a.m., Uribe paged Torres. Then, at 11:05 a.m., Uribe paged Pagel and left the code “999 999.”
Pagel and Uribe spoke again at approximately 12:30 p.m. and confirmed that the transaction would take place that afternoon at the same Carl’s Junior restaurant where Uribe had delivered the heroin sample on February 3, 1999. Immediately after this conversation, at 12:32 p.m., Ur-ibe again paged Torres.
Pagel arrived at the Carl’s Junior restaurant about an hour after he spoke with Uribe. Between 1:15 p.m. and 1:30 p.m., Uribe and co-defendant Summers exited the 91 Freeway at Green River Road in Corona, California. Instead of meeting with Pagel, however, they drove past the Carl’s Junior restaurant and waited at an adjacent Jack-in-the-Box restaurant. Ur-ibe and Summers exited the truck and ■Summers entered the Jack-in-the-Box restaurant. A minute or two later, Summers exited the restaurant and both he and Uribe got back in their truck and waited for approximately 30 minutes. They then departed the Jack-in-the-Box restaurant parking lot and met with Pagel.
During this meeting, Uribe told Pagel that Uribe was “going to wait for [his] homeboy right here.” Pagel asked Uribe if he had the heroin and Uribe responded that he was waiting for his “homeboy.” Uribe and Summers then drove back to the parking lot of the Jack-in-the-Box and immediately exited onto the adjoining street. At that point, Torres and Julio Sevilla (“Sevilla”) walked towards Uribe’s truck. Torres, Uribe, and Sevilla stood near the rear of the truck for several minutes. Uribe and Summers then got back in the truck, and Torres and Sevilla walked into the Jack-in-the-Box restaurant. Uribe and Summers drove back to where Pagel was waiting and delivered the heroin. Pagel gave Uribe $4,500 in official government funds, which Uribe counted in front of Pagel and Summers. Uribe and Summers then drove back to the Jack-in-the-Box parking lot. As Uribe got out of the truck, Torres walked out alone from the Jack-in-the-Box and met with Uribe for approximately one minute. Thereafter, Uribe got back into the truck and drove off while Torres went back inside the Jack-in-the-Box.
The sequence of these events lead me to the inescapable conclusion that Torres was *825part of the heroin distribution conspiracy. Most telling is the evidence of Uribe’s pager activity, showing he attempted to contact Torres each time some decision regarding the conspiracy had to be made. Uribe checked with Torres to see if he could obtain heroin, when Pagel asked for the sample, when Pagel asked for the ten pieces, and again when Pagel changed the quantity. When Uribe had to check with his supplier regarding the ten pieces, he paged Torres then paged back Pagel within two minutes with an answer. Finally, only after Torres arrived at the scene of the drug deal did the transaction actually take place. The evidence of Uribe’s shuttling between the two parking lots was sufficient to discount Torres’ explanation that the prior pager activity was to arrange for a car repair, and for the jury to reasonably conclude that Torres brought the heroin to the scene, gave it to Uribe, who brought it to Pagel, and then returned to give Torres the proceeds. The fact that Uribe met with only Torres after the deal gave the jury a reasonable basis to conclude that Torres, and not Sevilla, was Uribe’s “homeboy.”
Regarding the Sevilla hearsay, I believe the district court did not abuse its discretion when it excluded the entire hearsay statement because the circumstances under which it was made do not clearly indicate trustworthiness. There is very little Torres can point to in order to meet his burden under Fed. R. Evid. 804(b)(3). The only factor he cites is that Sevilla was present at the transaction. The countervailing factors cited by the government are that Sevilla and Torres are friends, and that Sevilla was facing lengthy incarceration for a murder charge, giving Sevilla a motive to confess to protect his friend, since Sevilla was going to be jailed anyway. The government also avers that Sev-illa may have exculpated Torres in exchange for Torres not testifying against him in the murder case.
Under the abuse of discretion standard, a reviewing court should not reverse unless it has a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors. See United States v. Sherburne, 249 F.3d 1121, 1125 (9th Cir.2001) (noting that reversal is appropriate only when reviewing court has a firm conviction that the district court committed a clear error of judgment); Harman v. Apfel, 211 F.3d 1172, 1174 (9th Cir.) (noting that reversal under the abuse of discretion standard is possible only “when the appellate court is convinced firmly that the reviewed decision lies beyond the pale of reasonable justification under the circumstances”), cert, denied, 531 U.S. 1038, 121 S.Ct. 628, 148 L.Ed.2d 537 (2000). I do not agree that excluding the Sevilla hearsay was beyond the pale.
The abuse of discretion standard requires that an appellate court “uphold any district court determination that falls within a broad range of permissible conclusions.” Cooler & Gell v. Hartmarx Corp., 496 U.S. 384, 400, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990); Security Farms v. International Bhd. of Teamsters, 124 F.3d 999, 1016 (9th Cir.1997). Although the district court’s reasons for excluding the hearsay are somewhat muddled, Sevilla’s relationship with Torres and the government’s inability to impeach Sevilla appear to have weighed heavily in the decision to exclude the hearsay. In addition, even exceptions to the hearsay rule are still subject to the ultimate relevancy test of Fed.R.Evid. 403, i.e. probative value versus prejudice. Had the district court excluded the hearsay on relevancy grounds, I would have no trouble finding no abuse of discretion, since the only way to avoid prejudice to the prosecution would have been to permit the government to conduct *826a mini-trial of Sevilla’s credibility, thus adding more tangential evidence.
Since we review for abuse of discretion, I think, ultimately, that we should not reverse merely because the district court was inarticulate where the record supports the ruling. I would thus conclude that excluding the statement was not error based upon the factor accepted by the district court: that the statement was not trustworthy because of Sevilla’s relationship with Torres. Alternatively, I would find no abuse of discretion based on the government’s Rule 403 argument.
Accordingly, I respectfully dissent from the majority’s decision to upset a jury verdict that is eminently supportable on the record.

. One “piece” of heroin is the equivalent of approximately 25 grams. It was also referred to by witnesses as a "Mexican ounce.”